Name: Commission Regulation (EC) NoÃ 597/2005 of 18 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 19.4.2005 EN Official Journal of the European Union L 99/1 COMMISSION REGULATION (EC) No 597/2005 of 18 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 19 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 18 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 107,5 204 65,3 212 129,8 624 101,8 999 101,1 0707 00 05 052 134,5 204 63,4 999 99,0 0709 90 70 052 106,4 204 39,7 999 73,1 0805 10 20 052 46,5 204 47,0 212 58,2 220 47,8 400 46,9 624 61,9 999 51,4 0805 50 10 052 65,7 220 69,6 400 70,1 528 44,6 624 71,9 999 64,4 0808 10 80 388 85,9 400 134,3 404 127,9 508 64,0 512 71,4 524 48,2 528 73,4 720 79,7 804 127,0 999 90,2 0808 20 50 388 78,2 512 66,8 528 74,5 720 59,5 999 69,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.